                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

WENDY LATRICE HUFF,

             Petitioner,

      v.                                           Civil Action No. 1:17cv14-JFD
                                                              [WO]
UNITED STATES OF AMERICA,

             Respondent.

                                       ORDER

      On April 2, 2019, the Magistrate Judge filed a Recommendation (Doc. No. 9) to

which no timely objections have been filed. Upon an independent review ofthe record and

upon consideration of the Recommendation, it is ORDERED that

      (1)The Recommendation (Doc. No. 9)is ADOPTED;

      (2) Petitioner's motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255(Doc. No. 1) is DENIED; and

      (3) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE this 30th day of April, 2019.

                                \I
